Citation Nr: 0314556	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  96-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of excisions of cysts from the right and left sides 
of the mouth.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of an excision of a node of the right breast 
secondary to cystic dysplasia.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

This case was previously before the Board in November 1998, 
when the issues listed above were remanded for additional 
development, to include an examination to determine the 
current nature and severity of the service-connected 
disabilities.  As a preliminary matter, the Board finds that 
the RO has substantially complied with these remand 
directives, and that a new remand is not required pursuant to 
Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, a 
remand is still required in the instant case for the reasons 
detailed below.

As an additional matter, it is noted that the Board's 
November 1998 remand directives also addressed the issue of 
entitlement to service connection for colitis.  Service 
connection was subsequently granted for irritable bowel 
syndrome (claimed as functional colitis) by a March 2002 
rating decision, evaluated as 10 percent disabling effective 
April 28, 1994.  The veteran was informed of this decision by 
correspondence dated in April 2002.  In view of the 
foregoing, this issue has been resolved and is not on appeal 
before the Board.  See generally Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).  However, the Board notes that as part of a 
June 2003 statement, the veteran's representative submitted a 
copy of a Notice of Disagreement (NOD), dated in May 2002, 
which contended that a higher rating than 10 percent was 
warranted for the irritable bowel syndrome.  The 
representative stated that the NOD was never properly 
associated with the veteran's claims folder, even though the 
veteran reportedly filed it in May 2002.  Based on the 
foregoing, the representative requested that the NOD be 
associated with the claims folder, and that the issue be 
remanded in accord with Manlicon v. West, 12 Vet. App. 238 
(1999) for the RO to issue a Statement of the Case (SOC) on 
the claim for a higher rating.

Despite the contentions of the veteran's representative, the 
record does not show that the veteran's May 2002 NOD was 
actually of record prior to May 2003, when it was faxed to 
her representative.  As such, it does not appear that this 
document was filed within the requisite statutory period for 
initiating an appeal.  See 38 C.F.R. §§ 20.200, 20.302.  
Consequently, the Board concludes that a remand is not 
required, at this time, to provide the veteran with an SOC as 
requested by her representative.  However, the issue of 
whether a timely appeal was initiated on her claim for a 
higher rating for irritable bowel syndrome is referred to the 
RO for appropriate action.


REMAND

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal, and subsequent to the Board's November 1998 remand 
and the RO's most recent Supplemental Statement of Case 
(SSOC) in November 1999.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002), became law.  VA has issued final regulations to 
implement these statutory changes.  See C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, codified as amended 
at 38 U.S.C.A. § 5100 et seq. (West 2002), or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Nothing in the record indicates that the veteran was ever 
notified of the enactment of the VCAA.  In fact, as mentioned 
above, the last SSOC was promulgated in November 1999, before 
the enactment of the VCAA.  As such, there is nothing in the 
record to support a finding that the veteran was kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she was responsible for, and what 
evidence VA must secure, as mandated by the VCAA.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Moreover, it is not clear that the RO considered whether any 
additional development was warranted based upon the VCAA's 
enhanced duty to assist.  Thus, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the veteran in developing the facts pertinent to her 
claim, particularly in light of the VCAA and implementing 
regulations.  

The Board further notes that, as mentioned by the veteran's 
representative in an April 2003 statement, the criteria for 
evaluating skin disabilities had been revised since the last 
SSOC in November 1999.  Specifically, the provisions of 
38 C.F.R. § 4.118 were revised, effective August 30, 2002.  
67 Fed. Reg. 49,590 (July 31, 2002).  Therefore, the 
representative requested that the case be remanded for the RO 
to consider the revised criteria, as well as a to accord the 
veteran a new examination for these disabilities.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and 
its implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
her claim of the impact of the 
notification requirements on her claim. 

2.  The RO should accord the veteran a 
new VA medical examination which 
addresses the nature and severity of her 
service-connected residuals scars of the 
right and left sides of the mouth and 
right breast.  The claims folder should 
be made available to the examiner for 
review before the examination.  

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's adjudication of these 
issues should reflect consideration of 
both the VCAA, and the revised regulatory 
criteria of 38 C.F.R. § 4.118.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her representative 
should be furnished as SSOC and an opportunity to respond.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



